Citation Nr: 1448439	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to March 16, 2009 for the assignment of a 50 percent rating for service-connected chronic pelvic/abdominal pain with nerve impingement, surgical scars, and scar tissue (pelvic pain).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from August 1994 to August 1999.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO granted an increased rating from 30 percent to 50 percent for the service-connected pelvic pain, effective from March 16, 2009.  The Veteran disagrees with the effective date assigned for the 50 percent rating.  

In September 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of her testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claim and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.  

At the time of the initial rating decision in September 1999, service connection was only established for osteitis pubis.  That disability was rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099-5016, a code that governs orthopedic disabilities.  In the February 2000 rating decision, the RO apparently recharacterized the Veteran's osteitis pubis to chronic pelvic/abdominal pain with nerve impingement, secondary to scar tissue and increased the 10 percent rating to 30 percent, effective from August 1999, the effective date of service connection for the osteitis pubis.  The 30 percent rating was assigned pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7699-7629 which governs ratings for endometriosis.  In effect, the RO's change in characterization severed service connection for osteitis pubis and granted service connection for pelvic pain due to endometriosis with nerve impingement and scar tissue.  The RO recognized the error with respect to the February 2000 rating decision's severance of service connection for osteitis pubis in a November 2010 rating decision, and reestablished service connection for osteitis pubis, with a 10 percent rating assigned, effective from August 4, 1999.  

At the Veteran's Board hearing, it appears that the Veteran is claiming additional CUE in the February 2000 RO rating decision.  It is not entirely clear, however, to what specific error she is referring.  The Veteran appears to assert that an initial 50 percent rating would have been assigned if the disability was separately rated from the osteitis pubis at the time the February 2000 rating decision was issued.  The Board does not currently have jurisdiction over a CUE claim; it is therefore referred to the RO for appellant clarification and appropriate action.  


In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  


FINDINGS OF FACT

1.  In an unappealed February 2000 rating decision, the RO assigned an initial disability rating of 30 percent for the Veteran's service-connected abdominal pain, nerve impingement, secondary to scar tissue, effective from August 4, 1999.  

2.  No subsequent increased rating claim, formal or informal, was received at the RO until March 16, 2009.  


3.  In a November 2010 rating decision, the RO increased the disability rating from 30 percent to 50 percent for the service-connected chronic pelvic/abdominal pain with nerve impingement, surgical scars, and scar tissue, effective from March 16, 2009.  

4.  It is factually ascertainable that the service-connected chronic pelvic/abdominal pain with nerve impingement, surgical scars, and scar tissue increased in severity more than one year prior to the March 16, 2009 claim for increase.  


CONCLUSIONS OF LAW

1.  The February 2000 rating decision that granted an initial disability rating of 30 percent for the service-connected chronic pelvic/abdominal pain with nerve impingement, surgical scars, and scar tissue is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The criteria for an effective date prior to March 16, 2009 for the assignment of a 50 percent rating for the service-connected chronic pelvic/abdominal pain with nerve impingement, surgical scars, and scar tissue have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2014).  Proper Veteran's Claims Assistance Act (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2014). 

The earlier effective date issue on appeal arises from the disagreement with the assignment of an effective date following the grant of an increased rating to 50 percent assigned effective from the Veteran's most recent claim for increase.  Once a claim is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  All proper development has been completed. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  As such, the evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Except as otherwise provided, the effective date of the award of an evaluation based on a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of increased compensation will be the earliest date on which it is factually ascertainable that an increase in disability had occurred, provided a claim for increase is received within 1 year from such date; otherwise, the effective date will be the date of VA receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013). 

Determining whether the effective date assigned for an increased rating is correct or proper under the law requires a determination of the date of the receipt of the claim for the increased rating, as well as a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); and if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  Id. at 126

Service connection for the Veteran's pelvic pain was established pursuant to an August 1999 rating decision.  In that decision, the RO assigned a 10 percent disability evaluation effective from August 4, 1999.  The Veteran submitted a Notice of Disagreement (NOD) with that determination in January 2000.  In a February 2000 rating decision, the RO increased the 10 percent disability rating to 30 percent, effective August 4, 1999, the effective date of service connection.  A rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  Consequently, the RO simultaneously issued a Statement of the Case (SOC) acknowledging that the Veteran appealed the initial 10 percent rating and a 30 percent initial rating had been established.  The Veteran did not thereafter submit a timely substantive appeal (VA Form 9 or equivalent), which would have to have been received by the RO within 60 days of the mailing of the SOC in February 2000, or within the remaining one-year period following the September 1999 notice of the September 1999 rating decision.  Because the Veteran had no communication to the RO indicating the intent to file a substantive appeal to the Board during this time frame up to September 2000, the Veteran did not timely perfect her appeal to the Board, and the February 2000 rating decision became final.  See 38 U.S.C.A. §§ § 5110, 7105 (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 (2014).

The next communication regarding an increased disability rating for the service-connected pelvic pain comes from the Veteran's most recent claim for an increased rating, dated on March 16, 2009.  In a November 2010 rating decision, the RO increased the 30 percent disability rating to 50 percent effective from March 16, 2009, the date of the most recent claim for increase.  

As discussed above, the effective date for the assignment of a 50 percent disability rating for the service-connected pelvic pain may be no earlier than the date of receipt of a new application, unless it was factually ascertainable that an increase was warranted within the year preceding the date of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also Hazan, 10 Vet. App. at 521.  This determination is to be made on the basis of all the evidence of record.  Id.; Swanson v. West, 12 Vet. App. 442 (1999).  Otherwise, if it is determined that the factually ascertainable increase occurred more than one year prior to the receipt of the claim for an increase, then the effective date is governed by the general rule that the effective date is the later of the date of increase or the date of claim.  Harper, 10 Vet. App. at 125; 38 C.F.R. § 3.400(o)(2).

As the Veteran's claim for an increased rating for pelvic pain was received on March 16, 2009, an effective date as early as March 16, 2008, could be granted if it were factually ascertainable that an increase in disability had occurred within that year.  

The Veteran's pelvic pain disability is rated pursuant to Diagnostic Code 7623-7629 (surgical complications of pregnancy and endometriosis).  To warrant a 50 percent rating under Diagnostic Code 7623, the evidence would have to show a rectocele or cystocele.  To warrant a 50 percent rating for endometriosis under Diagnostic Code 7629, the evidence would need to show lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, Diagnostic Codes 7623, 7629 (2014).  

The evidence of record since March 16, 2009 notes that the Veteran has bowel and bladder incontinence, and the Veteran maintains that she has always had these symptoms associated with her service-connected disability and this is shown in an April 1999 VA examination report.  As such, she believes that a 50 percent rating for the service-connected pelvic pain has been warranted since the effective date of service connection in August 1999.  See September 2013 Video Conference Hearing transcript, pp. 9-10.  

A review of the April 1999 VA examination report does not mention complaints of bowel or bladder problems.  However, because the Veteran asserts that her bowel and bladder problems began in service, long before the one-year period prior to the date of the most recent claim for increase on March 16, 1999.  Moreover, the STRs confirm the Veteran's testimony.  One of the STRs notes that the Veteran lost control her bowels in conjunction with her disability.  Thus, it was first ascertainable well before the one-year period prior to the March 16, 2009 claim that the Veteran had bowel and bladder incontinence.  

Accordingly, the law does not allow for the assignment of an increased rating to 50 percent until the date of claim for increase.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also Hazan, 10 Vet. App. at 521, Harper, 10 Vet. App. at 125.
In this case, the February 2000 decision is final, and the date of the most recent claim for increase is March 16, 2009.  Finally, an increase in disability is factually ascertainable more than one year prior to the March 16, 2009 claim for increase.  Accordingly, March 16, 2009 is the earliest possible effective date for the increased rating to 50 percent for the service-connected pelvic/abdominal pain with nerve impingement and scar tissue.  

The Veteran also submitted copies of STRs to support her claim for an earlier effective date for the assignment of a 50 percent rating for the service-connected pelvic pain/abdominal pain with nerve impingement and scar tissue.  These STRs, however, are duplicates and were reviewed at the time of the original 1999 rating decision.  Thus, the provisions of 38 C.F.R. § 3.156(c) do not apply.  

Accordingly, an effective date prior to March 16, 2009 for the assignment of a 50 percent rating for the service-connected pelvic pain is not assignable under the law and regulation governing effective dates for increased ratings.  

It is also noted that there was no report of VA examination or hospitalization or evidence from a private physician or competent statement from a layman between the time of the February 2000 rating decision and the March 16, 2009 claim for increase showing that the Veteran had bowel or bladder incontinence which could be considered an informal claim pursuant to 38 C.F.R. § 3.157.  

Accordingly, the proper effective date for the increased rating to 50 percent for the service-connected abdominal/pelvic pain with nerve impingement and scar tissue  is March 16, 2009.  38 C.F.R. § 3.400(o).  The preponderance of the evidence is against the assignment of an earlier effective date.  

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to an effective date prior to March 16, 2009 for the assignment of a 50 percent rating, for the service-connected chronic pelvic/abdominal pain with nerve impingement, surgical scars, and scar tissue is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


